253 So.2d 45 (1971)
In re The B. F. GOODRICH COMPANY, a Corporation
v.
Lawless MARTIN.
Ex parte Lawless MARTIN.
6 Div. 891.
Supreme Court of Alabama.
September 30, 1971.
Edward F. Morgan, Tuscaloosa, for petitioner.
M. T. Ormond, Tuscaloosa, opposed.
HARWOOD, Justice.
Petition of Lawless Martin for Certiorari to the Court of Civil Appeals to review and revise the judgment and decision of that Court in B. F. Goodrich Co. v. Martin, 47 Ala.App. 244, 253 So.2d 37.
Writ denied.
LAWSON, MERRILL, MADDOX and McCALL, JJ., concur.